                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

 WILLIAM AMES, JR., et al.,                      )
                                                 )
         Plaintiff(s),                           )
                                                 )
         vs.                                     )       Case No. 4:19-cv-00173-SRC
                                                 )
 ST. FRANCOIS COUNTY                             )
 SHERIFF’S DEPARTMENT, et al.,                   )
                                                 )
         Defendant(s).
                                   MEMORANDUM AND ORDER

        This matter comes before the Court on Plaintiffs’ Motion for Sanctions [14] and Defendants’

Motion to Extend ADR Deadlines [16]. The parties also advised the Court that they were unable to

agree on a mediator and requested the Court to appoint one. Plaintiffs’ Motion requests this Court to

order sanctions against Defendants or Defendants’ counsel or both for failure to abide by this Court’s

August 27, 2019 Order, Doc. 12, and October 1, 2019 Order, Doc. 13. However, the Court finds

Plaintiffs’ Motion fails to demonstrate cause for sanctions.

        While Plaintiffs did provide evidence that the parties exchanged a few emails and one phone

call, the Court believes that this dispute could have been resolved by counsel spending more time, in

good faith, actually speaking.

        IT IS HEREBY ORDERED that Plaintiffs’ Motion for Sanctions [14] is DENIED.

        IT IS FURTHER ORDERED that Defendants’ Motion to Extend ADR Deadlines [16] is

GRANTED. The ADR conference(s) shall conclude no later than January 6, 2020.

        IT IS FINALLY ORDERED that the Court appoints the Honorable Stephen Limbaugh, Sr.

of The Limbaugh Firm, 407 N. Kingshighway, Suite 400, P.O. Box 1150, Cape Girardeau, Missouri

63702, 573-335-3316, as mediator in this case.


So Ordered this 25th day of October.

                                                 STEPHEN R. CLARK
                                                 UNITED STATES DISTRICT JUDGE


                                                     1
